      Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 1 of 30




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

                                     )
UNITED STATES OF AMERICA             )
                                     )
     v.                              )   No. 19-cr-545 (CM)
                                     )
MICHAEL CARROLL and                  )
MICHAEL PAPPAGALLO,                  )
                                     )
          Defendants.                )
                                     )


  REPLY MEMORANDUM OF LAW IN SUPPORT OF MICHAEL CARROLL’S
    MOTION TO DISMISS THE INDICTMENT, MOTION FOR A BILL OF
PARTICULARS, MOTION TO COMPEL PRODUCTION OF BRADY MATERIALS,
              AND MOTION TO COMPEL DISCOVERY
                Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 2 of 30




                                                  TABLE OF CONTENTS

                                                                                                                                      Page

INTRODUCTION ...........................................................................................................................1
ARGUMENT ...................................................................................................................................1
          I.      Mr. Carroll’s Motion To Dismiss Should Be Granted................................................1
                     A.         SS-NOI Is Central To This Case ..................................................................4
                     B.         The Alleged Adjustments Are Presumptively Immaterial ...........................4
                     C.         The Government’s Qualitative Materiality Arguments Do Not
                                Overcome The Presumption That The Alleged Errors Are Not Material ....7
          II.     Mr. Carroll’s Motion For A Bill Of Particulars Should Be Granted ........................10
                     A.         The Summary Spreadsheet And Workpapers Are Overinclusive..............11
                     B.         The Summary Spreadsheet And Workpapers Are Also Underinclusive ...12
                     C.         None Of The Other Materials The Government Cites
                                Solves The Problem ...................................................................................17
                                1.         The Indictment does not adequately specify the charges against
                                           Mr. Carroll .....................................................................................17
                                2.         The government's disorganized discovery is not an adequate
                                           substitute to a bill of particulars .....................................................17
                                3.         A bill of particulars is necessary to enable Mr. Carroll to
                                           prepare a defense related to unconsummated accounting entries ..17
                     D.         Case Law Supports Mr. Carroll’s Motion For A Bill Of Particulars .........18
                     E.         Early Identification Of The Accounting Entries At Issue Will
                                Not Unduly Constrain The Government At Trial ......................................19
          III.    Mr. Carroll’s Motion To Compel Production Of Brady Materials
                   Should Be Granted .................................................................................................20
                     A.         The Government Should Produce The Requested Material From Block...20
                     B.         The Government Should Review The SEC’s Full Investigative File ........21
          IV. Mr. Carroll’s Motion To Compel Discovery Should Be Granted ............................23
CONCLUSION ..............................................................................................................................25




                                                                     i
             Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 3 of 30




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Federal Cases

Basic Inc. v. Levinson,
   485 U.S. 224 (1988) ...................................................................................................................5

In re BioScrip, Inc. Sec. Litig.,
    95 F. Supp. 3d 711 (S.D.N.Y. 2015)..........................................................................................9

In re Candland,
    90 F.3d 1466 (9th Cir. 1996) .....................................................................................................8

Dekalb Cty. Emps.’ Ret. Sys. v. Controladora Vuela Compañía De Aviación,
   S.A.B. de C.V. (Volaris),
   No. 15 Civ. 1337 (WHP), 2016 WL 3685089 (S.D.N.Y. July 6, 2016) ..........................5, 6, 20

Ganino v. Citizens Utilities Co.,
   228 F.3d 154 (2d Cir. 2000).......................................................................................................8

New Orleans Emps. Ret. Sys. v. Celestica, Inc.,
   455 F. App’x 10 (2d Cir. 2011) .................................................................................................9

In re Ply Gem Holdings, Inc. Sec. Litig.,
    135 F. Supp. 3d 145 (S.D.N.Y. 2015)....................................................................................3, 5

In re Ply Gem Holdings, Inc. Sec. Litig.,
    No. 14 Civ. 3577 (JPO), 2016 WL 5339541 (S.D.N.Y. Sept. 23, 2016) ...............................5, 6

S.E.C. v. Leslie,
    No. 07 Civ. 3444 (JF), 2012 WL 116562 (N.D. Cal. Jan. 13, 2012) .........................................9

Strougo v. Barclays PLC,
    105 F. Supp. 3d 330 (S.D.N.Y. 2015)........................................................................................9

Takara Tr. v. Molex Inc.,
   429 F. Supp. 2d 960 (N.D. Ill. 2006) .........................................................................................9

United States v. Avellino,
   136 F.3d 249 (2d Cir. 1998).....................................................................................................21

United States v. Bortnovsky,
   820 F.2d 572 (2d Cir. 1987)...............................................................................................12, 18

United States v. Block,
   No. 16 Cr. 595 (JPO), 2017 WL 1608905 (S.D.N.Y. Apr. 28, 2017) .................................2, 19



                                                                    ii
              Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 4 of 30




United States v. Bonventre,
   No. 10 Cr. 228 (LTS), 2013 WL 2303726 (S.D.N.Y. May 28, 2013) .....................................20

United States v. Coppa,
   267 F.3d 132 (2d Cir. 2001).....................................................................................................25

United States v. Connelly,
   No. 16 Cr. 370 (CM), 2017 WL 2537808 (S.D.N.Y. May 24, 2017) ......................................19

United States v. Cuti,
   No. 08 Cr. 972 (DAB), 2009 WL 3154310 (S.D.N.Y. Sept. 24, 2009) ...................................19

United States v. Gupta,
   848 F. Supp. 2d 491 (S.D.N.Y. 2012)......................................................................................22

United States v. Kohring,
   637 F.3d 895 (9th Cir. 2011) ...................................................................................................23

United States v. Mosca,
   475 F.2d 1052 (2d Cir. 1973)...................................................................................................23

United States v. Samsonov,
   No. 07 Cr. 1198 (CM), 2009 WL 176721 (S.D.N.Y. Jan. 23, 2009) .......................................19

United States v. Savin,
   No. 00 Cr. 45 (RWS), 2001 WL 243533 (S.D.N.Y. Mar. 7, 2001) .........................................18

United States v. Stein,
   541 F.3d 130 (2d Cir. 2008).....................................................................................................25

Statutes, Rules, and Regulations

18 U.S.C. § 3500 ............................................................................................................................25

SEC Staff Accounting Bulletin No. 99,
  64 Fed. Reg. 45,150 (Aug. 19, 1999).........................................................................................8

Other Authorities

James J. Park, Assessing the Materiality of Financial Misstatements,
   34 J. Corp. L. 513 (2009) ...........................................................................................................5

U.S. Dep’t of Justice, JUSTICE MANUAL § 9-11-233 .......................................................................4




                                                                     iii
           Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 5 of 30




       Defendant Michael Carroll respectfully submits this reply memorandum in further support

of his motions to dismiss the Indictment (ECF No. 55), for a bill of particulars (ECF No. 52), to

compel production of Brady materials (ECF No. 58), and to compel discovery (ECF No. 43).

                                        INTRODUCTION

       The government’s opposition does nothing to change the fundamental issue in this case—

that it never should have been brought. The charges against Mr. Carroll are based entirely on

miniscule adjustments to a non-GAAP metric that were, by all accounts, quantitatively and

qualitatively immaterial. That is what two major accounting firms concluded. And that is what

multiple analysts told the government. Given that, the Indictment should be dismissed.

       But if these charges are allowed to stand, Mr. Carroll must be given access to basic

information that he needs to defend himself. At a minimum, he is entitled to know the specific

entries the government contends were fraudulent and the contemplated (but not consummated)

entries that the government intends to argue were also part of the alleged scheme. He is entitled

to all Brady material. And he is entitled to know whether the government’s investigation has

been tainted by improper communications. We address each issue in turn.

                                          ARGUMENT

I.     Mr. Carroll’s Motion To Dismiss Should Be Granted

       The government does not dispute any of the central points in Mr. Carroll’s motion to

dismiss:

           The allegedly improper adjustments to Brixmor’s SS-NOI were tiny in the context of

            Brixmor’s overall business;

           Two major accounting firms, Ernst & Young and Deloitte, reviewed the adjustments

            and concluded they were immaterial, both quantitatively and qualitatively;

           Materiality is an essential element of all the offenses charged; and


                                                 1
           Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 6 of 30




           A court may properly dismiss when “reasonable minds could not differ on the

            question of [a misstatement’s] importance.” United States v. Block, No. 16 Cr. 595

            (JPO), 2017 WL 1608905, at *4 (S.D.N.Y. Apr. 28, 2017) (citation omitted).

       The government also does not even attempt to show that reasonable minds could find the

adjustments to SS-NOI material. Nor could it. No reasonable investor would view Brixmor as a

promising investment if SS-NOI were $194 million (as reported in Q4 2013, the quarter with the

largest alleged error) but unattractive if it were “only” $191.5 million (as the government alleges).

Brixmor’s quarterly SS-NOI was always larger than $190 million and always growing compared

to the prior year, even backing out all of the allegedly improper decisions about when to recognize

certain small income items. And Brixmor was strong and growing across numerous other

operating metrics, including rental income, occupancy rates, and Funds From Operations. See,

e.g., Brixmor Property Group Inc., Form 10-K (Feb. 19, 2015), at 49, 53 (noting year-over-year

growth in these metrics); Brixmor Property Group Inc., Form 10-K (Feb. 29, 2016), at 7, 39, 50

(same). One or two million dollars of fluctuation up and down in Brixmor’s quarterly SS-NOI,

which is all the Indictment alleges, would not meaningfully impact any reasonable assessment of

Brixmor’s prospects.

       The government argues in response that SS-NOI is the wrong way to look at this case.

Rather, the government asks the Court to assess materiality in terms of the alleged scheme’s

impact on what the government calls “SS-NOI Growth.”1 The government argues that the

scheme had a quantitatively material impact on that metric and that qualitative factors also

support a materiality conclusion. This theory fails, for multiple reasons.




1
 The Indictment capitalizes this term, as if it were a separately defined metric. It is not.
Brixmor defined SS-NOI; SS-NOI Growth is simply a calculation.

                                                  2
          Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 7 of 30




       First, SS-NOI Growth is just a comparison of SS-NOI in two different quarters. If the

errors in SS-NOI were not material (and the government does not even allege they were), the

resulting errors in SS-NOI Growth cannot be material either. After all, no reasonable investor

would find important a change in a quarterly growth rate that is attributable entirely to changes in

SS-NOI that the investor recognizes are not important.

       Second, even if it made sense to evaluate the materiality of changes in SS-NOI Growth

separately from changes in SS-NOI itself, the changes in growth rates are also tiny, peaking at

just 1.3% in Q3 2014, well below the 5% threshold under which immateriality is presumed. The

government proposes using relative rather than absolute percentages to measure materiality and

offers self-serving graphs and a strained hypothetical in support of that approach. But as

multiple courts have found, absolute, rather than relative, percentage changes provide the

“appropriate yardstick” for assessing the presumption of immateriality, precisely because relative

percentage measures tend to distort, making tiny issues appear enormous. In re Ply Gem

Holdings, Inc. Sec. Litig., 135 F. Supp. 3d 145, 153 (S.D.N.Y. 2015). The government’s need to

resort to selectively scaled graphs and a flawed hypothetical confirm that its approach is wrong.

       Third, the government’s efforts to show qualitative materiality also fail. The government’s

arguments depend on improperly replacing the objective materiality question with a subjective

inquiry into the defendants’ intent, which would effectively read the materiality requirement out of

the criminal law. And none of the other qualitative factors the government presents is relevant here.

       The bottom line is that the allegedly improper accounting entries here, determining which

quarters within the fiscal year to recognize small-dollar items that aggregate to less than 1% of

annual SS-NOI, are both individually and in the aggregate far too tiny to impact a reasonable

investor. That is what two major accounting firms and multiple analysts the government




                                                  3
            Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 8 of 30




interviewed all concluded.2 The government’s insistence on nonetheless pursuing criminal

charges is disappointing and misguided. No reasonable juror could find materiality beyond a

reasonable doubt, and the Court should dismiss the Indictment.

       A.       SS-NOI Is Central To This Case

       The government dismisses the relevance of SS-NOI, arguing that the Indictment’s “alleged

errors” are “not only errors” of SS-NOI but also of SS-NOI Growth. ECF No. 65 (“Opp.”) 12.

That misses the point: SS-NOI Growth is just a comparison of SS-NOI across two different periods.

See Indictment ¶ 10. SS-NOI is the only input to calculating SS-NOI Growth. And each of the

three alleged means of the conspiracy involved alleged changes to SS-NOI, not direct changes to

SS-NOI Growth. See id. ¶ 21. If errors in Brixmor’s reported SS-NOI for two quarters are not

material, it cannot be the case that comparing SS-NOI for those two quarters somehow makes

those errors material.

       The discrepancy between Brixmor’s reported and alleged actual SS-NOI numbers are

plainly quantitatively immaterial, far less than 1% in most quarters. See ECF No. 56 (Carroll

Mem. in Supp. of Mot. to Dismiss) (“MTD Mem.”) at 5-6. No reasonable investor would find

material a change in SS-NOI Growth caused by clearly immaterial changes in the only input to

SS-NOI Growth.

       B.       The Alleged Adjustments Are Presumptively Immaterial

       Even if the Court evaluated the materiality of the alleged changes in SS-NOI Growth

apart from Brixmor’s SS-NOI (and it should not), alleged SS-NOI Growth adjustments were at

most 1.3%—well below the 5% threshold of presumptive immateriality. See MTD Mem. 12.



2
  The government has declined to say whether it disclosed this materially exculpatory information
to the grand jury, as required by Justice Department policy. See ECF No. 54-6 at 4; ECF No. 45-
4 at 3; ECF No. 45-3 at 2. See also generally U.S. Dep’t of Justice, JUSTICE MANUAL § 9-11-233.

                                                4
          Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 9 of 30




       The government argues that relative, rather than absolute, percentages should be used to

assess whether the presumption applies. Opp. 12-13. Yet the government does not cite a single

case supporting its position, a position that courts have appropriately rejected. See In re Ply

Gem, 135 F. Supp. 3d at 153 (rejecting “relative rather than absolute percentage change [as] the

appropriate yardstick under SAB No. 99”); Dekalb Cty. Emps.’ Ret. Sys. v. Controladora Vuela

Compañía De Aviación, S.A.B. de C.V. (Volaris), No. 15 Civ. 1337 (WHP), 2016 WL 3685089,

at *4 (S.D.N.Y. July 6, 2016) (rejecting effort to “machine” percentages). The purpose of the

materiality requirement is to avoid “bury[ing] the shareholder in an avalanche of trivial

information.” Basic Inc. v. Levinson, 485 U.S. 224, 231-32 (1988).3 Using relative, percentage-

of-percentage calculations as the yardstick for quantitative materiality would have the opposite

effect—requiring disclosure of trivial information, because (as this case demonstrates) even tiny

changes in absolute metrics can lead mathematically to large percentage-of-percentage changes.

       The government’s attempts to distinguish Ply Gem and Dekalb fail. The government

points to the Ply Gem court’s declining to dismiss an amended complaint. See In re Ply Gem

Holdings, Inc. Sec. Litig. (“Ply Gem II”), No. 14 Civ. 3577 (JPO), 2016 WL 5339541 at *1

(S.D.N.Y. Sept. 23, 2016). But Ply Gem II did not retreat at all from Ply Gem’s rejection of

percentage-of-percentage calculations as the yardstick of quantitative materiality. Ply Gem II

instead concluded that the plaintiffs had adequately alleged materiality through new allegations

showing that the alleged misstatements impacted many different absolute metrics, including



3
  The materiality requirement also recognizes that accounting is not an exact science, but
necessarily includes judgments and prefers finality to an endless effort to correct every last minor
inaccuracy. See James J. Park, Assessing the Materiality of Financial Misstatements, 34 J. Corp.
L. 513, 514-15 (2009) (“[B]ecause of the complexity of public companies, as well as the
ambiguity of the [GAAP] with which financial statements must conform, it is expensive to
ensure that the accounting for every transaction is appropriate. The law attempts to balance such
concerns by making securities fraud liability contingent on a showing of materiality.”).

                                                 5
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 10 of 30




gross profit, operating earnings, loss before income taxes, net loss, and comprehensive loss, and,

if corrected, “would have turned an operating profit in that segment into a loss.” Id. at *3. As

discussed below, the government can make no such allegations here.

       The government dismisses Dekalb as “misleadingly deployed.” Opp. 14. But Dekalb, like

this case, concerned the timing of revenue recognition, and, like this case, the amount of revenue at

issue was tiny compared to the firm’s overall revenue (“just 1.46% of fourth-quarter revenue”).

Dekalb, 2016 WL 3685089, at *4. The plaintiffs there tried to show materiality by “dividing the

total deferral by [defendant’s] non-ticket revenues alone,” similar to what plaintiffs do here, by

focusing only on same-store, rather than total, revenue, and only on the growth in that revenue.

Id. (emphasis in original). Dekalb appropriately rejected that effort to “machine” the percentages,

explaining that the “relevant question for quantitative materiality is the effect the misstatement

has on the total value of a defendant’s relevant assets.” Id. Dekalb is squarely on point.

       Lacking caselaw or logic to support its position on quantitative materiality, the government

resorts to pictorial tricks and a flawed hypothetical. The government presents a chart showing

what look like large discrepancies between the alleged quarterly “actual” SS-NOI Growth and

Brixmor’s annual guidance range. But the scale of the chart is radically compressed to a range of

just 2.5% to 5%. Opp. 15. Scaled more reasonably, the picture looks very different:




                                                 6
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 11 of 30




       Moreover, the government’s industrious salesperson hypothetical is missing precisely the

information that would be needed to evaluate materiality. The government posits a salesperson

whose percentage commission rate was cut in half “rightly wonder[ing] why the company took

half of his [or her] bonus,” as if knowing the size of the rate change were enough to know the

salesperson had been materially impacted. Opp. 13 (emphasis in original). But whether the

salesperson was “rightly” upset would not depend on the size of the change in rate. Rather, it

would depend on absolute facts, including how large the bonus was before and after the change,

and how much other compensation the salesperson received. A salesperson with a $1 million

fixed salary whose bonus fell from $5,000 to $2,500 would surely have less cause to complain

than a salesperson with a modest fixed salary whose bonus fell from $500,000 to $250,000. The

government’s salesperson hypothetical thus confirms Mr. Carroll’s point: percentage-of-

percentage calculations are not a useful way to analyze materiality. And properly analyzed, the

changes at issue in SS-NOI and SS-NOI Growth are quite small in the context of Brixmor’s very

substantial, and well performing, business: more than $9 billion in total assets, $1 billion in

annual net operating income, and more than $190 million in quarterly SS-NOI, along with rising

rental income, occupancy rates, and Funds From Operations. See supra at 2. The alleged

misstatements are well below the 5% threshold, and are thus presumptively not material.

       C.      The Government’s Qualitative Materiality Arguments Do Not Overcome The
               Presumption That The Alleged Errors Are Not Material

       The core of the government’s efforts to show the alleged adjustments are qualitatively

material is that they reflect intent to “manage earnings.” Opp. 16-17 (quoting SEC Staff

Accounting Bulletin (“SAB”) No. 99, 64 Fed. Reg. 45,150, 45,152 (Aug. 19, 1999)). But SS-

NOI is not “earnings.” It is a non-GAAP metric, related to only a portion of a company’s net




                                                 7
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 12 of 30




operating income,4 that Brixmor reported quarterly as a small part of a sixty-page supplemental

disclosure, accompanied with substantial disclaimers. No caselaw, and no guidance, suggests

that simply because a company’s management focuses any attention on such a metric, that

necessarily makes any allegedly improper adjustments to that metric qualitatively material.

Indeed, such a rule would render all intentional misstatements material, which would improperly

read the materiality requirement out of the statute. See SAB No. 99, 64 Fed. Reg. at 45,152

(“[T]he intent of management does not render a misstatement material.” (emphasis added)); In re

Candland, 90 F.3d 1466, 1470 (9th Cir. 1996) (“INA’s argument that any intentional misstatement

constitutes a material misstatement renders the materiality requirement surplusage.”).

       Nor is this case like Ganino v. Citizens Utilities Co., on which the government relies

extensively. Opp. 17-18. That case involved a classic effort to hide a failure to meet analyst

expectations, which is relevant to qualitative materiality. The plaintiffs there alleged a scheme to

book in 1996 fees disclosed to the market in 1995, and that “analysts’ projections of Citizens’

income for the first six (6) months of 1996 were met and exceeded only as a result of the

additional [fee] income.” 228 F.3d 154, 166 (2d Cir. 2000) (internal quotation marks and

alteration omitted). That is not the case here. The Indictment alleges Brixmor provided

guidance on annual, not quarterly, SS-NOI growth. Indictment ¶ 16. Shifting income between

quarters within the year can have no impact on whether annual expectations are met. There is no

allegation of material amounts of SS-NOI being shifted between years, or of a material failure to

meet annual expectations with, or without, the alleged fraud. This is not a case about hiding a

failure to meet analyst expectations.



4
 In Q4 2013, for example, Brixmor’s NOI was $225 million, and its SS-NOI was $194 million,
meaning that nearly 14% of NOI was excluded from SS-NOI. See Brixmor Property Group Inc.,
Supplemental Disclosure (Dec. 31, 2013), at 3, 12.

                                                 8
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 13 of 30




       The other authorities cited by the government are similarly inapposite. See New Orleans

Emps. Ret. Sys. v. Celestica, Inc., 455 F. App’x 10, 14 n.3, 16 (2d Cir. 2011) (alleging

concealing “failure to meet analysts’ expectations”); In re BioScrip, Inc. Sec. Litig., 95 F. Supp.

3d 711, 722, 736, 738 (S.D.N.Y. 2015) (alleging misstatements in a “noteworthy segment of . . .

overall business”); S.E.C. v. Leslie, No. 07 Civ. 3444 (JF) (PSG), 2012 WL 116562, at *4-5, *7

(N.D. Cal. Jan. 13, 2012) (alleging GAAP violations that impacted metrics analysts viewed as

“significant indicators of the company’s health”); Takara Tr. v. Molex Inc., 429 F. Supp. 2d 960,

965, 979 (N.D. Ill. 2006) (alleging “numerous . . . GAAP violations” to manipulate metrics “in

accordance with [analysts’] expectations” for quarterly numbers).5

       The government also cites a list of other factors that may—in appropriate circumstances—

be relevant to assessing qualitative materiality. See Opp. 16 (quoting SAB No. 99, 64 Fed. Reg.

at 45,152). But none of the other factors the government references is relevant here. The

government cannot establish that the alleged adjustments “masked a change in earnings or other

trends,” id., because SS-NOI is not earnings, and in any event, even without the alleged fraud,

Brixmor’s SS-NOI Growth was consistently positive and varied only in a narrow range.

Indictment ¶ 33. Nor does the Indictment allege that the alleged adjustments had “the effect of

increasing [Mr. Carroll’s] compensation.” Opp. 16 (quoting SAB No. 99, 64 Fed. Reg. at

45,152). Likewise, the Indictment is devoid of any allegations regarding the “price of

[Brixmor’s] securities.” Id.

       At bottom, the quantitative and qualitative factors point to the same conclusion reached

by both Ernst & Young and Deloitte, and multiple Brixmor analysts (and by the company itself,



5
 Strougo v. Barclays PLC, 105 F. Supp. 3d 330 (S.D.N.Y. 2015), does not even concern alleged
misstatements of reported earnings data. See id. at 335, 349 (alleging misstatements about a dark
pool operations’ “transparency and safeguards”).

                                                 9
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 14 of 30




in concluding that no restatement was required): the alleged errors are just not material. The

Indictment should be dismissed.

II.    Mr. Carroll’s Motion For A Bill Of Particulars Should Be Granted

       The government produced 100,000 documents, containing information about an

enormous number of accounting entries—some consummated, and some only discussed (as part

of planning or forecasting, or otherwise). The alleged scheme involved an unknown subset of

these entries, totaling at least in the thousands, many of them for small dollar amounts. But the

government insists it should not be required to provide a bill of particulars identifying either

(1) the specific entries it contends were fraudulent or (2) contemplated but not consummated

entries that it intends to argue were also part of the alleged scheme.

       The government’s primary contention is that the summary spreadsheet and more than

6,000 pages of supporting workpapers it produced in discovery, combined with its identification

(for the first time, in the appendix to its opposition brief) of fourteen of the supporting workpapers

as relevant to particular categories in the summary spreadsheet, obviate the need for a bill of

particulars. But even the limited set of supporting workpapers designated in the appendix are

voluminous and extraordinarily complex. Just one of the fourteen, identified in the appendix as

relevant to understanding just one out of nine sub-accounts allegedly involved in the fraud,

identifies more than 2,000 different transactions spanning three years. See Second Declaration

of Michelle Nicole Diamond in Support of Michael Carroll’s Motions to Dismiss the Indictment,

for a Bill of Particulars, Motion to Compel Discovery, and Motion to Compel Production of

Brady Materials (“Second Diamond Decl.”), Ex. A (Supporting Workpaper, Adjustments to

PY/Retro CAM, WB00453236).

       Compounding the issue, the summary spreadsheet and designated supporting workpapers

remain both under- and overinclusive. The defense would have to spend extraordinary resources


                                                  10
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 15 of 30




to investigate all of the many thousands of accounting entries referenced in them, without any

assurance either (1) that each investigated transaction is among the ones the government

contends was made with fraudulent intent, or (2) that there are no transactions beyond those

listed that will be presented at trial. That is not fair, and it is precisely the purpose of a bill of

particulars to remedy such unfairness.

        A.      The Summary Spreadsheet And Workpapers Are Overinclusive

        The defense needs to know which accounting entries amongst the thousands listed the

government contends were fraudulent (that is, made with intent to defraud). The government

instead offers a very carefully worded representation: “[A]ll of the adjustments reflected in the

Work Papers and Summary Spreadsheet were made necessary as a result of the defendants’

fraud.” Opp. 29. In a conversation on February 5, 2020, we pressed the government to explain

the difference between this carefully chosen language and the information the defense had

requested—the entries the government contends were fraudulent. The government declined to

represent that there was no difference between what was provided and what was requested, but

also declined to explain what the difference was.

        As best as we can determine from the very limited information provided, the summary

spreadsheets and workpapers do not reflect conclusions about which entries were fraudulent.

They reflect instead the entries the audit committee determined were necessary as a result of its

investigation, which would include not only allegedly fraudulent entries, but also entries the

committee determined were made negligently or by innocent mistake, as well as correct entries

that are simply the downstream reflection of other mistaken (or allegedly fraudulent) entries. In

short, the summary spreadsheet and supporting workpapers (even as narrowed to the fourteen

listed in the government’s appendix) contain many entries the government does not contend were

fraudulent. That means these documents are overinclusive.


                                                   11
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 16 of 30




       In United States v. Bortnovsky, the Second Circuit found the failure to provide a bill of

particulars “impermissibly . . . shifted” the “burden of proof” to the defendants, who were “forced

to explain the events surrounding eight actual burglaries” in addition to the four the government

argued at trial were staged. 820 F.2d 572, 574-75 (2d Cir. 1987). Here, the over-inclusiveness is

many times worse: The overinclusive summary spreadsheet would force the defense to prepare

to “explain the events surrounding” not eight but thousands of transactions that the government

may not contend were made with intent to defraud. A bill of particulars is necessary.

       B.      The Summary Spreadsheet And Workpapers Are Also Underinclusive

       The government concedes that the workpapers and supporting schedules do not include

“every single accounting journal entry” the government contends was made with fraudulent

intent. Opp. 32. That is an understatement. We examined the audit committee adjustments for

one quarter listed in the summary spreadsheet to see how many could be traced back to specific

underlying entries. (There is, of course, no way to test the claim that the entry was improper

without determining what the specific entry was.) We walk through that process in some detail

below so that the Court can understand just how underinclusive the information the government

has provided is.

       The first tab of the summary spreadsheet (“NOI Adjustments Summary All”) identifies

(at the highlighted cell below6) $2.1 million in adjustments made by the audit committee to

reduce same-property net operating income for the fourth quarter of 2013:




6
 The highlighting in this and later excerpts does not appear in the documents produced by the
government and was added to make the example easier to follow.

                                                 12
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 17 of 30



                                                                                3Q2013                            4Q2013                        2013


          Reported Same Property NOI
           Same property NOI                                                      192,964,000                     193,999,000                766,684,000
           Property pool changes                                                          ‐                           (77,000)                  (323,000)
               Y‐O‐Y change $                                                       6,480,000                       7,215,000                 29,304,000
                       %                                                                 3.5%                            3.9%                       4.0%

          Audit Committee Investigation Adjustments to Same Property NOI
           Same property revenues                        1,634,502                                                  (1,842,077)                  (93,570)
           Same property oper. expenses                        ‐                                                       307,424                   228,844
             Increase (decrease) in                      1,634,502                                                  (2,149,501)                 (322,415)
             same property NOI


See ECF No. 54-4 at 1. That cell is in turn derived from the two cells above it—corresponding

to adjustments decreasing same-property revenues by $1,842,077 and increasing same-property

operating expenses by $307,424. However, this tab does not explain what entries make up these

amounts. Formulas embedded in the spreadsheet indicate that those two amounts are derived

from the cells we have highlighted below in the “AC Adj.” tab of the summary spreadsheet (the

yellow highlights relate to income items, and the green to expense items):
             AC investigation adjustments Dr/(Cr)                    3Q2012   4Q2012      2012        1Q2013       2Q2013      3Q2013          4Q2013

             Main     Base rent                              AMR                               ‐           ‐            ‐         (11,750)       (59,708)
             Main     Other Rev                              MISC                              ‐      (168,000)         ‐      (2,055,598)     1,293,266
             Main     Oper Exp                               OpExp                 ‐           ‐           ‐            ‐             ‐          187,850
             ADJ      Base rent                              AMR                   ‐           ‐           ‐            ‐             ‐              ‐
             ADJ      Other Rev                              MISC                  ‐           ‐         5,287          ‐          76,224        316,370
             ADJ      Expense Reimbursements                 EXP                   ‐           ‐           ‐         85,709           ‐              ‐
             ADJ      Oper Exp                               OpExp                 ‐           ‐       (78,580)         ‐             ‐          119,574
             LATE     Late fee                               MISC                  ‐           ‐           ‐            ‐             ‐              ‐
             RETRO    Prior year CAM                         EXP                   ‐           ‐           ‐            ‐         (47,339)      (116,701)
             CAM      CAM reconciliations                    EXP                   ‐           ‐        13,000        8,000        (4,000)         4,000
             RET      RET reconciliations                    EXP                   ‐           ‐        (3,000)     (55,000)       45,000         43,000
             UC       Tenant deposits reconciliations (UC    MISC                  ‐           ‐           ‐            ‐             ‐              ‐
             UC       Tenant credits (UC)                    MISC                  ‐           ‐           ‐            ‐         362,961        361,850
                       Lease settlements                     LSI              (604,518)   (604,518)   (364,286)     228,343       134,302        604,746
             Main     G&A Expenses                           G&A                   ‐           ‐           ‐            ‐             ‐              ‐
                                                                                               ‐
                     Net (Increase) / decrease to earnings              ‐     (604,518)   (604,518)   (595,579)     267,052    (1,500,200)     2,754,247



             Supplemental Discl.
                    Base rent                                AMR        ‐          ‐          ‐           ‐             ‐         11,750           59,708
                    Lease settlements                        LSI        ‐      604,518    604,518     364,286      (228,343)    (134,302)        (604,746)
                    Anciliary and other                      MISC       ‐          ‐          ‐       162,713           ‐      1,616,413       (1,971,486)

                      Expense reimbursements                 EXP        ‐          ‐             ‐     (10,000)     (38,709)       6,339          69,701

             Revenues ‐ increase (decrease)
                     Rental Income                                      ‐      604,518    604,518     526,999      (228,343)   1,493,861       (2,516,524)
                     Expense reimbursements                             ‐          ‐          ‐       (10,000)      (38,709)       6,339           69,701
                                                                        ‐      604,518    604,518     516,999      (267,052)   1,500,200       (2,446,823)
             Expenses ‐ increase (decrease)
                    BD Exp ‐ Same prop. operating expenOpExp            ‐          ‐             ‐     (78,580)         ‐             ‐          307,424

                     Lgl ‐ Operating expenses                G&A        ‐          ‐             ‐         ‐            ‐             ‐               ‐

             Increase (decrease) in same property NOI                   ‐          ‐             ‐    231,293       (38,709)   1,634,502       (2,149,501)




                                                                                13
            Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 18 of 30




See id. at 5. Formulas in these cells show these numbers are in turn derived from other numbers

in the same tab as illustrated below (the arrows and highlighting show the cells in the top half

that are the constituents of the same colored cells in the lower half):

   AC investigation adjustments Dr/(Cr)                    3Q2012   4Q2012      2012        1Q2013      2Q2013      3Q2013        4Q2013

   Main    Base rent                               AMR                               ‐           ‐           ‐         (11,750)     (59,708)
   Main    Other Rev                               MISC                              ‐      (168,000)        ‐      (2,055,598)   1,293,266
   Main    Oper Exp                                OpExp                 ‐           ‐           ‐           ‐             ‐        187,850
   ADJ     Base rent                               AMR                   ‐           ‐           ‐           ‐             ‐            ‐
   ADJ     Other Rev                               MISC                  ‐           ‐         5,287         ‐          76,224      316,370
   ADJ     Expense Reimbursements                  EXP                   ‐           ‐           ‐        85,709           ‐            ‐
   ADJ     Oper Exp                                OpExp                 ‐           ‐       (78,580)        ‐             ‐        119,574
   LATE    Late fee                                MISC                  ‐           ‐           ‐           ‐             ‐            ‐
   RETRO   Prior year CAM                          EXP                   ‐           ‐           ‐           ‐         (47,339)    (116,701)
   CAM     CAM reconciliations                     EXP                   ‐           ‐        13,000       8,000        (4,000)       4,000
   RET     RET reconciliations                     EXP                   ‐           ‐        (3,000)    (55,000)       45,000       43,000
   UC      Tenant deposits reconciliations (UC     MISC                  ‐           ‐           ‐           ‐             ‐            ‐
   UC      Tenant credits (UC)                     MISC                  ‐           ‐           ‐           ‐         362,961      361,850
            Lease settlements                      LSI              (604,518)   (604,518)   (364,286)    228,343       134,302      604,746
   Main    G&A Expenses                            G&A                   ‐           ‐           ‐           ‐             ‐            ‐
                                                                                     ‐
           Net (Increase) / decrease to earnings              ‐     (604,518)   (604,518)   (595,579)    267,052    (1,500,200)   2,754,247



   Supplemental Discl.
          Base rent                                AMR        ‐          ‐          ‐           ‐            ‐         11,750         59,708
          Lease settlements                        LSI        ‐      604,518    604,518     364,286     (228,343)    (134,302)      (604,746)
          Anciliary and other                      MISC       ‐          ‐          ‐       162,713          ‐      1,616,413     (1,971,486)

           Expense reimbursements                  EXP        ‐          ‐             ‐     (10,000)    (38,709)       6,339        69,701

  Revenues ‐ increase (decrease)
          Rental Income                                       ‐      604,518    604,518     526,999     (228,343)   1,493,861     (2,516,524)
          Expense reimbursements                              ‐          ‐          ‐       (10,000)     (38,709)       6,339         69,701
                                                              ‐      604,518    604,518     516,999     (267,052)   1,500,200     (2,446,823)
  Expenses ‐ increase (decrease)
          BD Exp ‐ Same prop. operating expenOpExp            ‐          ‐             ‐     (78,580)        ‐             ‐        307,424

           Lgl ‐ Operating expenses                G&A        ‐          ‐             ‐         ‐           ‐             ‐             ‐

  Increase (decrease) in same property NOI                    ‐          ‐             ‐    231,293      (38,709)   1,634,502     (2,149,501)


See id. But this is just category information. There is no way to tell from the summary

spreadsheet which specific income and expense items within each category the government

believes should (or should not) have been recorded in this quarter, but instead were (or were not)

recorded in some other quarter. There is no way to defend against such allegations—that is, to

attempt to show that the various expense and income items were recorded at the proper time—

without knowing the specific expense and income items at issue.



                                                                      14
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 19 of 30




       Indeed, three of the highlighted numbers—Base Rent ($59,708), Tenant Credits

($361,850) and Other Rev ($316,370)—do not appear in the fourteen supporting workpapers

identified by the government. In a call on February 5, 2020, we asked the government to identify

the support for these three numbers. The government today provided an “answer” to that

question, which raised still further questions. For example, some of the unexplained numbers are

represented to be the sums of multiple cells in various supporting workpapers, although there are

no indications in those workpapers that these numbers should be summed. And these new cells

still do not all tie back to specific transactions. The $316,370 “other revenue” item is, we are

told, the sum of the three numbers highlighted in orange in the workpaper below:




The third of those numbers, ($137,879), is in turn the sum of the two numbers highlighted in yellow.

But those two numbers—the end of the trail as far as we can tell—are just numbers in a spreadsheet,

not tied to any specific transaction or transactions.7 In short, the impenetrable nesting spreadsheets




7
 We raised this issue with the government today, and they indicated they would be unlikely to
get back to us before our brief is due.

                                                 15
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 20 of 30




the government has produced are simply not workable. Its offer to answer questions is no

substitute for what is needed: a list of the transactions the government contends are fraudulent.

       For two other categories—CAM Reconciliations ($4,000) and RET Reconciliations

($43,000)—the workpapers reveal that the government’s forensic experts did not even try to

identify specific incorrect entries. Instead, they estimated—based on activity at one property—

that 50% of the amounts recorded in total in these categories should have been recorded in the

prior month and applied that estimate (with no further analysis of whether that property was

representative) across all 500 properties Brixmor owned for the full time period of the alleged

fraud, generating more than $1.5 million in entries that do not tie to any specific transactions.

See generally Second Diamond Decl., Ex. B (Memorandum, Adjustments for Recognition of

CAM Reconciliation Income, WB00689838-40).

       This kind of information is simply not good enough. The defense cannot be left to guess

at which specific income and expense items the government contends were fraudulently

recognized in the wrong quarters. With knowledge of the specific items, the defense can prepare

to challenge the government’s accounting judgments, which may well turn on precise facts about

the specific transactions.8 Without workpapers that connect each adjustment back to the

underlying transactions, there is no way to test the government’s judgments. The government

should be required to provide the particulars and should be precluded from proving any specific

income or expense item not thus identified.




8
 For example, whether a particular construction expense counts against SS-NOI might depend
on whether it is a capital or operating expense, which in turn might depend on whether particular
construction work was more like recurring maintenance (operating expense, included in SS-NOI)
or new building (capital expense, excluded).

                                                 16
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 21 of 30




       C.      None Of The Other Materials The Government Cites Solves The Problem

               1.      The Indictment does not adequately specify the charges against Mr.
                       Carroll

       The government argues that the “lengthy speaking Indictment” provides “great detail”

about the charges. Opp. 24-25. But the indictment identifies only a handful of examples out of

the thousands of entries the government concedes are at issue. That is not sufficient to enable

Mr. Carroll to prepare his defense.

               2.      The government’s disorganized discovery is not an adequate
                       substitute to a bill of particulars

       The government also touts what it describes as its “organized” discovery in this case.

Opp. 19-20. But nothing in the discovery provides the needed information: all the entries the

government claims were fraudulent. And the government’s description of the discovery is

generous, at best. Many of the produced documents are not searchable by the Bates number that

appears on the face of the document, and many are missing custodian information, attachments,

and metadata such as whether the emails were opened. See, e.g., ECF No. 28 (Hearing Tr., Nov.

5, 2019) at 3-8 (counsel for Mr. Carroll describing technical difficulties with discovery).

               3.      A bill of particulars is necessary to enable Mr. Carroll to prepare a
                       defense related to unconsummated accounting entries

       Nothing in the Indictment, discovery, or workpapers provides Mr. Carroll with the

information necessary to prepare his defense regarding unconsummated accounting entries

(beyond the few examples in the Indictment) that the government may contend at trial would

have been fraudulent if made. See ECF No. 53 (Carroll Mem. in Supp. of Mot. for Bill of Part.)

(“BOP Mem.”) at 14-15. The government construes Mr. Carroll’s request as a “request for a list

of the topics of coconspirators’ conversations in furtherance of the scheme, i.e., overt acts.”

Opp. 33. That is not what Mr. Carroll seeks. His request is much narrower, seeking only a list



                                                 17
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 22 of 30




of the specific unconsummated accounting entries that the government contends were discussed

and would have been fraudulent if made.

       If the government intends to prove fraud at trial by relying on conversations about potential

accounting decisions that were never consummated, Mr. Carroll is entitled to know in advance

which entries are at issue. Evaluating the accounting treatment of specific items many years ago

is a complex task, one that Mr. Carroll cannot be required to undertake in the middle of trial.

       Absent such notice, Mr. Carroll would be placed in the impossible position of either

going into trial unprepared or attempting to analyze every conversation concerning the

appropriate accounting for Brixmor’s nearly 500 properties—nearly all of which he is not copied

on—and determining whether there is a basis for the government to argue that, had the discussed

entry been made, it would have been improper. A bill of particulars is necessary to enable Mr.

Carroll to prepare his defense regarding these unconsummated entries.

       D.      Case Law Supports Mr. Carroll’s Motion For A Bill Of Particulars

       The government’s opposition ignores clearly applicable case law supporting a bill of

particulars, hiding behind the argument that “all fraud is ‘transaction-based.’” Opp. 35. But

courts routinely grants bills of particulars where, as here, defense counsel is left “unguided as to

which documents [or entries] would be proven falsified,” Bortnovsky, 820 F.2d at 575, and

where the alleged “long-running fraud scheme [is] based on the cumulative effect of many acts”

that took place years ago. Opp. 36; see also, e.g., United States v. Savin, No. 00 Cr. 45 (RWS),

2001 WL 243533, at *3 (S.D.N.Y. Mar. 7, 2001) (ordering bill of particulars so defendant would

not have to “attempt to guess which of the numerous transactions documented therein, and

conducted over a six-year period, are alleged by the government to have been improper”). The

government next attempts to distinguish the insider-trading cases cited in Mr. Carroll’s brief

(BOP Mem. 7-9), because there the “charges necessarily center[] on the substance and timing of


                                                 18
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 23 of 30




particular alleged tips,” Opp. 35, but it fails to acknowledge that the alleged fraud here involves

the “substance and timing” of the recognition of certain income line items.

       Moreover, the fact that a bill of particulars was rejected in United States v. Block does not

dictate the outcome here. See Opp. 35. Block involved a single alleged misrepresentation about

one metric (which also affected a related metric), in one disclosure, and the indictment provided

ample detail about the alleged misrepresentation. 2017 WL 1608905, at *1-2, *6. Here, by

contrast, neither the Indictment nor the government’s proposed substitutes for a bill of particulars

identifies all the allegedly fraudulent transactions that the government intends to rely on at trial.

And the other cases cited by the government support Mr. Carroll by declining to order bills of

particulars because the government provided precisely the type of information that Mr. Carroll

seeks. See Opp. 21; BOP Mem. 11; see also United States v. Cuti, No. 08 Cr. 972 (DAB), 2009

WL 3154310, at *8 (S.D.N.Y. Sept. 24, 2009) (no bill of particulars necessary when government

produced a list of “[t]ransactions that the Government alleges are fraudulent”), aff’d, 528 F. App’x

84 (2d Cir. 2013); United States v. Samsonov, No. 07 Cr. 1198 (CM), 2009 WL 176721, at *1

(S.D.N.Y. Jan. 23, 2009) (no bill of particulars needed when indictment identified the four specific

fraudulent loans at issue). The government has declined to provide that information here.

       E.      Early Identification Of The Accounting Entries At Issue Will Not Unduly
               Constrain The Government At Trial

       Finally, the government argues that providing the requested bill of particulars would

“force the Government to produce a binding exhibit list far in advance of trial,” Opp. 39—but

that is not what Mr. Carroll seeks. He merely asks that the government “identify a manageable

subset within the universe of data that is actually relevant to the courtroom presentation of this

case.” United States v. Connolly, No. 16 Cr. 370 (CM), 2017 WL 2537808, at *5-7 (S.D.N.Y.

May 24, 2017) (imposing a “cut-off date” after which the government could not add additional



                                                  19
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 24 of 30




trades to the list of trades at issue without making a showing of good cause); see also United

States v. Bonventre, No. 10 Cr. 228 (LTS), 2013 WL 2303726, at *7 (S.D.N.Y. May 28, 2013)

(requiring early disclosure of exhibits and exhibit lists in light of the volume of documents), aff’d

in part, 646 F. App’x 73 (2d Cir. 2016). The government cannot realistically intend to prove to the

jury that each one of these thousands of individual entries was fraudulent and should therefore be

required to identify a subset of those thousands of entries that it may choose to prove at trial.

III.   Mr. Carroll’s Motion To Compel Production Of Brady Materials Should Be Granted

       A.      The Government Should Produce The Requested Material From Block

       The government told the jury in Block that adjusted funds from operations (“AFFO”) was

the “the single most important financial measure” to REITs. But the government has refused to

search its files from Block for the bases for that representation.

       The government denies any logical relationship between the importance of AFFO and the

materiality of errors in SS-NOI. Opp. 54-55. But if SS-NOI were the most important metric for

REITs, one can be sure the government would trumpet that fact as supporting materiality here

(just as it did in Block). The jury must assess whether the adjustments in SS-NOI would have

“assumed disproportionate significance for investors” such that the “total mix of information”

available to investors was significantly altered. Dekalb, 2016 WL 3685089, at *4. That standard

necessarily involves comparing the alleged misstatement to everything else that was accurately

disclosed. If the most important metric was disclosed accurately, that surely decreases the

likelihood that the misstatement of less important information was material.

       The government also suggests that permitting this request would require the government

“to scour the files of every litigated or investigated instance in which [other] measures of

performance were ever shown to be material.” Opp. 55. Not so. The government did not merely

say in Block that AFFO was “material” (a statement that would imply little about the relative


                                                  20
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 25 of 30




importance of other metrics). It said it was the single most important metric, an assertion that

decreases the possibility that the small discrepancies in SS-NOI, a necessarily less important metric,

would be material. And we are not suggesting that the government’s Brady obligations typically

run to other cases. But where the defense identifies the other case, the government has access to

the other case’s files, and the defense demonstrates clear reasons to believe exculpatory information

will be found based on the government’s statements at trial, Brady requires the government to

look. See United States v. Avellino, 136 F.3d 249, 255 (2d Cir. 1998) (“To the extent that the

prosecutor knows of material evidence favorable to the defendant in a criminal prosecution, the

government has a due process obligation to disclose that evidence to the defendant.”).

       Finally, the government asserts that “any arguments made in Block about the role or

import of AFFO were based on the public records in that case which are readily and easily

accessible to Carroll.” Opp. 55. But the government cannot possibly know that, since it has

refused to review its own, non-public Block files to see whether they shed light on the bases for

the arguments made beyond what is in the public record. And information in those files about

the reasons AFFO is the most important metric could certainly be materially exculpatory. For

instance, if analysts told the government that AFFO was the “most important” financial metric to

REIT investors for reasons that are not applicable to SS-NOI, that would substantially fortify the

defense’s materiality argument. The Court should direct the government to review the Block files.

       B.      The Government Should Review The SEC’s Full Investigative File

       The government argues it is not required to review evaluative documents in the SEC’s

investigative file because the government did not conduct a joint investigation with the SEC and

because such deliberative documents “do not generate Brady material.” Opp. 52. The

government is wrong on both counts.




                                                 21
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 26 of 30




       The government contends that it and the SEC “made independent decisions” about

charges and investigative actions. But the dispositive question is whether the government and

the SEC engaged in joint fact-gathering. See United States v. Gupta, 848 F. Supp. 2d 491, 494

(S.D.N.Y. 2012). They did. As explained in Mr. Carroll’s opening brief, the government relied

almost entirely on the documents collected by the SEC. The government made only a few

additional supplementary requests for documents. And the SEC and the government conducted

several joint interviews with key individuals, including Brixmor employees and investors, and

jointly participated in an April 2019 presentation on behalf of Mr. Carroll. The SEC and the

government issued simultaneous charging documents and press statements, further confirming

the extent of their close coordination.

       Nor does the government’s agreement to review other materials, such as testimony,

proffers, or witness statements, obviate the need for review of the SEC’s assessment and evaluation

documents. See id. at 495 (“[W]here the investigation is conducted jointly, the Government is

charged with reviewing all documents and information connected to that joint investigation and

disclosing any exculpatory information.” (emphasis added)). As explained in Mr. Carroll’s

opening brief, such materials may reference exculpatory facts not disclosed elsewhere. The

government’s only response is to relay the SEC’s representation that the SEC’s assessment and

evaluation materials “would not be the source of facts not otherwise identified in the materials the

Government has already reviewed.” Opp. 51. But that is just misdirection; the claim is not that

the memos would be the “source” of facts, but that they would reflect facts not captured

elsewhere. The subjunctive nature of the representation (the materials “would not be the source”)

suggests that the SEC has merely described to the government its general practice, rather than

reviewing the actual memos in question and confirming that they do not include exculpatory




                                                 22
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 27 of 30




facts beyond those identified in the materials already shared. And of course, the views of SEC

officials may themselves be exculpatory facts, as a jury might find highly relevant an SEC

official’s doubts about materiality. The government asserts that this is not so, but its argument is

devoid of citation and does not even attempt to distinguish the case we cited in support. See

United States v. Kohring, 637 F.3d 895, 907-08 (9th Cir. 2011). The government should be

directed to review the SEC’s assessment and evaluation materials.

IV.    Mr. Carroll’s Motion To Compel Discovery Should Be Granted

       As explained in Mr. Carroll’s opening brief, interference or intrusion into the “legal camp

of the defense” may violate the Sixth Amendment. United States v. Mosca, 475 F.2d 1052, 1060

(2d Cir. 1973). To protect Mr. Carroll’s constitutional rights, the government was required to

ensure it did not elicit from Mr. Splain information about privileged communications with Mr.

Carroll. It was further required to instruct Mr. Splain not to learn such information in his

ongoing interactions with Mr. Carroll. Such instructions were particularly necessary here, as the

government must have known that, at the time it was trying to recruit Mr. Splain as a cooperating

witness, Mr. Splain was working for Mr. Carroll’s company and so was in regular contact with

Mr. Carroll. The government did not give the required instructions at the outset of its

relationship with Mr. Splain, and as a result, Mr. Splain shared at least three alleged

conversations with Mr. Carroll about issues plainly within the scope of a common interest

agreement. To assess the extent of any Sixth Amendment violations, Mr. Carroll requires the

government’s notes of its interviews with Mr. Splain.

       In response, the government principally argues that Mr. Splain’s disclosures are no basis

for concern because two of the alleged conversations (in February 2019) were allegedly

“initiated by Carroll” and because Splain “effectively shut[] down the conversation[s].” Opp. 43.

To support these representations, the government offers only a few lines of handwritten notes,


                                                 23
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 28 of 30




dated well after the February 2019 conversations allegedly occurred, from a discussion not with

Mr. Splain, but with his lawyer. As explained in Mr. Carroll’s opening brief, these notes support

only portions of the government’s account. See ECF No. 44 (Carroll Mem. in Supp. Mot. to

Compel) at 4-5. The government simply fills in important blanks (e.g., who initiated the second

conversation, whether Mr. Splain shut down the conversation) with its own omniscient narration,

untethered to any evidence. The government has provided no basis—such as an affidavit from

Mr. Splain, or from an interviewing agent, or excerpts of notes of an interview of Mr. Splain—to

substantiate its self-serving explanation.

       The government offers an even sparser record as to the third alleged communication.

The government’s initial disclosure indicated only that at some unknown time “following the

whistleblower’s allegations [in December 2015],” Mr. Carroll allegedly told Mr. Splain that “it

was Pappagallo’s fault based on Pappagallo’s emails and spreading a culture of jokes and

looseness.” Opp. 40. The government now purports to date that alleged conversation to the

“weeks following the whistleblower complaint” and “before the filing of the civil case in March

2016,” id. at 45, in order to predate Mr. Carroll and Mr. Splain’s common interest understanding

in connection with that case. But the government offers only its own “understand[ing]” to

support that dating. It has not provided an affidavit from Mr. Splain, or any report or notes of

communications with Mr. Splain. On this record, the government has not rebutted the strong

inference that Mr. Splain told the government about three alleged conversations within the scope

of his common interest agreement with Mr. Carroll.

       The government concedes that it did not instruct Mr. Splain at the outset not to seek

information from Mr. Carroll about privileged communications or Mr. Carroll’s defense strategy,

claiming only that it gave appropriate instructions (which it declines to document) after learning




                                                24
         Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 29 of 30




of the alleged February 2019 conversations. It argues that prior to learning of these alleged

discussions, it “had no reason to think that Splain . . . was in any way involved with Carroll’s

lawyers.” Id. That is simply not credible. The government surely knew that Mr. Carroll and

Mr. Splain were co-defendants in a pending civil securities class action related to the very events

the government was investigating, and common interest understandings are routine among

defendants in such cases. And the government also surely knew Mr. Carroll and Mr. Splain were

in regular contact, since they worked together after leaving Brixmor. Under these circumstances,

the government had a clear obligation to caution Mr. Splain at the outset but did not do so.

       Finally, the government asserts that 18 U.S.C. § 3500 bars the relief Mr. Carroll seeks at

this stage. But the Sixth Amendment rights at stake trump any statutory bar on the disclosure of

witness statements.9 See United States v. Coppa, 267 F.3d 132, 145-46 (2d Cir. 2001) (noting

that constitutional requirements supersede the Jencks Act because it is “axiom[atic] . . . that the

requirements of the Constitution prevail over a statute in the event of a conflict”).

       The Court should order disclosure of the notes of the government’s interviews of Mr.

Splain, so that the full scope of any Sixth Amendment violation can be assessed and an

appropriate remedy fashioned.

                                          CONCLUSION

       For the foregoing reasons, and for the reasons stated his opening briefs, Mr. Carroll’s

motions should be granted.




9
 It is irrelevant that the alleged intrusion occurred pre-indictment. As the Second Circuit has
explained, “[w]hen the government acts prior to indictment so as to impair the suspect’s relationship
with counsel post-indictment, the pre-indictment actions ripen into cognizable Sixth Amendment
deprivations upon indictment.” United States v. Stein, 541 F.3d 130, 153 (2d Cir. 2008).

                                                 25
       Case 1:19-cr-00545-CM Document 72 Filed 02/07/20 Page 30 of 30




Dated: New York, New York
       February 7, 2020


                                      Respectfully submitted,


                                     /s/ Peter G. Neiman
                                     PETER G. NEIMAN
                                     ANJAN SAHNI
                                     MICHELLE NICOLE DIAMOND
                                     WILMER CUTLER PICKERING
                                        HALE AND DORR LLP
                                     7 World Trade Center
                                     250 Greenwich Street
                                     New York, NY 10007
                                     (212) 230-8800

                                     WILLIAM R. MCLUCAS
                                     BRENDA E. LEE
                                     WILMER CUTLER PICKERING
                                       HALE AND DORR LLP
                                     1875 Pennsylvania Avenue NW
                                     Washington, DC 20006
                                     (202) 663-6000

                                     Counsel for Michael Carroll




                                     26
